PER CURIAM.
This appeal is from two orders entered in a common law action in the circuit court in Dade County, an order denying plaintiff’s motion for a default for failure of a defendant to respond to a notice for discovery deposition, and an order denying rehearing.
These orders were not appealable, for the reason that they were interlocutory and not final, and not within the exceptions in rule 4.2, F.A.R., 31 F.S.A.
Accordingly, this appeal is dismissed for want of jurisdiction.
It is so ordered.'